EXHIBIT 25.2 CONFORMED COPY SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM T-1 STATEMENT OF ELIGIBILITY UNDER THE TRUST INDENTURE ACT OF 1 DESIGNATED TO ACT AS TRUSTEE CHECK IF AN APPLICATION TO DETERMINE ELIGIBILITY OF A TRUSTEE PURSUANT TO SECTION 305(b)(2) HSBC Bank USA, National Association (Exact name of trustee as specified in its charter) N/A 20-1177241 (Jurisdiction of incorporation or organization if not a U.S. national bank) (I.R.S. Employer Identification No.) 1800 Tyson’s Boulevard, Ste 50 McLean, VA (Address of principal executive offices) (Zip Code) Kevin T. O’Brien, SVP HSBC Bank USA, National Association 452 Fifth Avenue New York, New York 10018-2706 Tel: (212) 525-1311 (Name, address and telephone number of agent for service) LEUCADIA NATIONAL CORPORATION (Exact name of obligor as specified in its charter) New York 13-2615557 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 315 Park Avenue South New York, New York (Address of principal executive offices) (Zip Code) (Title of Indenture Securities) DEBT SECURITIES General Item 1. General Information. Furnish the following information as to the trustee: (a)Name and address of each examining or supervisory authority to which it is subject. Comptroller of the Currency, New York, NY. Federal Deposit Insurance Corporation, Washington, D.C. Board of Governors of the Federal Reserve System, Washington, D.C. (b) Whether it is authorized to exercise corporate trust powers. Yes. Item 2. Affiliations with Obligor. If the obligor is an affiliate of the trustee, describe each such affiliation. None Items 3-15.Not Applicable Item 16. List of Exhibits Exhibit T1A(i) Copy of the Articles of Association of HSBC Bank USA, National Association. T1A(ii) Certificate of the Comptroller of the Currency dated July 1, 2004 as to the authority of HSBC Bank USA, National Association to commence business. T1A(iii) Certificate of Fiduciary Powers dated August 18, 2004 for HSBC Bank USA, National Association T1A(iv) Copy of the existing By-Laws of HSBC Bank USA, National Association. T1A(v) Not applicable. T1A(vi) Consent of HSBC Bank USA, National Association required by Section 321(b) of the Trust Indenture Act of 1939. T1A(vii) Copy of the latest report of condition of the trustee (March 31, 2010), published pursuant to law or the requirement of its supervisory or examining authority. T1A(viii) Not applicable. T1A(ix) Not applicable. Exhibits previously filed with the Securities and Exchange Commission with Registration No. 333-118523 and incorporated herein by reference thereto. Exhibits previously filed with the Securities and Exchange Commission with Registration No. 333-125197 and incorporated herein by reference thereto. SIGNATURE Pursuant to the requirements of the Trust Indenture Act of 1939, the Trustee, HSBC Bank USA, National Association, a national banking association organized and existing under the laws of the United States of America, has duly caused this statement of eligibility to be signed on its behalf by the undersigned, thereunto duly authorized, all in the City of New York and State of New York on the 8th day of September, 2010. HSBC BANK USA, NATIONAL ASSOCIATION By: /s/Frank J. Godino Frank J. Godino Vice President Exhibit T1A (vii) Board of Governors of the Federal Reserve System OMB Number: 7100-0036 Federal Deposit Insurance Corporation OMB Number: 3064-0052 Office of the Comptroller of the Currency OMB Number: 1557-0081 Federal Financial Institutions Examination Council
